(Slip Opinion)              OCTOBER TERM, 2005                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

  ARLINGTON CENTRAL SCHOOL DISTRICT BOARD 

        OF EDUCATION v. MURPHY ET VIR. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE SECOND CIRCUIT

       No. 05–18. Argued April 19, 2006—Decided June 26, 2006
After respondents prevailed in their Individuals with Disabilities Edu
  cation Act (IDEA) action to require petitioner school board to pay for
  their son’s private school tuition, they sought fees for services ren
  dered by an educational consultant during the proceedings, relying
  on an IDEA provision that permits a court to “award reasonable at
  torneys’ fees as part of the costs” to prevailing parents, 20 U. S. C.
  §1415(i)(3)(B). The District Court granted their motion in part. Af
  firming, the Second Circuit noted that, under Crawford Fitting Co. v.
  J. T. Gibbons, Inc., 482 U. S. 437, and West Virginia Univ. Hospitals,
  Inc. v. Casey, 499 U. S. 83, a cost- or fee-shifting provision will not be
  read to permit recovery of expert fees without explicit statutory au
  thority, but concluded that a congressional Conference Committee
  Report relating to §1415(i)(3)(B) and a footnote in Casey referencing
  that Report showed that the IDEA authorized such reimbursement.
Held: Section §1415(i)(3)(B) does not authorize prevailing parents to
 recover expert fees. Pp. 3–12.
    (a) The resolution of this question is guided by the fact that Con
 gress enacted the IDEA pursuant to the Spending Clause. While
 Congress has broad power to set the terms on which it disburses fed
 eral money to the States, any conditions it attaches to a State’s ac
 ceptance of such funds must be set out “unambiguously.” Pennhurst
 State School and Hospital v. Halderman, 451 U. S. 1, 17. Fund re
 cipients are bound only by those conditions that they accept “volun
 tarily and knowingly,” ibid., and States cannot knowingly accept con
 ditions of which they are “unaware” or which they are “unable to
 ascertain,” ibid. Thus, the question here is whether the IDEA fur
 nishes clear notice regarding expert fees. Pp. 3–4.
2         ARLINGTON CENTRAL SCHOOL DIST. BD. OF ED. v.

                          MURPHY                                                  

                          Syllabus 


       (b) The Court begins with the IDEA’s text, for if its “language is
    plain,” the courts’ function “ ‘ “is to enforce it according to its terms.” ’ ”
    Hartford Underwriters Ins. Co. v. Union Planters Bank, N. A., 530
    U. S. 1, 6. While §1415(i)(3)(B) provides for an award of “reasonable
    attorneys’ fees,” it does not even hint that acceptance of IDEA funds
    makes a State responsible for reimbursing prevailing parents for the
    services of experts. “Costs” is a term of art that does not generally
    include expert fees. The use of “costs” rather than “expenses”
    strongly suggests that §1415(i)(3)(B) was not meant to be an open-
    ended provision making States liable for all expenses. Moreover,
    §1415(i)(3)(B) says not that a court may award “costs” but that it may
    award attorney’s fees “as part of the costs.” This language simply
    adds reasonable attorney’s fees to the list of recoverable costs set out
    in 28 U. S. C. §1920, the general statute covering taxation of costs,
    which is strictly limited by §1821. Thus, §1415(i)(3)(B)’s text does not
    authorize an award of additional expert fees, and it certainly fails to
    present the clear notice required by the Spending Clause. Other
    IDEA provisions point strongly in the same direction. Of little sig
    nificance here is a provision in the Handicapped Children’s Protec
    tion Act of 1986 requiring the General Accounting Office to collect
    data on awards to prevailing parties in IDEA cases, but making no
    mention of consultants or experts or their fees. And the fact that the
    provision directed the GAO to compile data on the hours spent by
    consultants in IDEA cases does not mean that Congress intended for
    States to compensate prevailing parties for fees billed by these con
    sultants. Pp. 4–8.
       (c) Crawford Fitting Co. and Casey strongly reinforce the conclu
    sion that the IDEA does not unambiguously authorize prevailing
    parents to recover expert fees. Crawford Fitting Co.’s reasoning sup
    ports the conclusion that the term “costs” in §1415(i)(3)(B), like
    “costs” in Federal Rule of Civil Procedure 54(d), the provision at issue
    there, is defined by the categories of expenses enumerated in 28
    U. S. C. §1920. This conclusion is buttressed by the principle, recog
    nized in Crawford Fitting Co., that no statute will be construed to au
    thorize taxing witness fees as costs unless the statute “refer[s] explic
    itly to witness fees.” 482 U. S., at 445. The conclusion that the IDEA
    does not authorize expert fee awards is confirmed even more dra
    matically by Casey, where the Court held that 42 U. S. C. §1988, a
    fee-shifting provision with wording virtually identical to that of 20
    U. S. C. §1415(i)(3)(B), did not empower a district court to award ex
    pert fees to a prevailing party. 482 U. S., at 102. The Second Circuit
    misunderstood the meaning of the Casey footnote on which it relied.
    That footnote did not state that the Conference Committee Report set
    out the correct interpretation of §1415(i)(3)(B) or provided the clear
                     Cite as: 548 U. S. ____ (2006)                     3

                                Syllabus

  notice required under the Spending Clause. Its thrust was simply
  that “attorneys’ fees,” standing alone, is generally not understood as
  encompassing expert fees. Pp. 8–11.
    (d) Respondents’ additional arguments are unpersuasive. The
  IDEA’s goals of “ensur[ing] that all children with disabilities have
  available to them a free appropriate public education,”
  §1400(d)(1)(A), and of safeguarding parents’ right to challenge ad
  verse school decisions are too general to provide much support for
  their reading of the IDEA. And the IDEA’s legislative history is in
  sufficient help, where everything other than that history overwhelm
  ingly suggests that expert fees may not be recovered. Pp. 11–12.
402 F. 3d 332, reversed and remanded.

   ALITO, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and SCALIA, KENNEDY, and THOMAS, JJ., joined. GINSBURG, J., filed an
opinion concurring in part and concurring in the judgment. SOUTER, J.,
filed a dissenting opinion. BREYER, J., filed a dissenting opinion, in
which STEVENS and SOUTER, JJ., joined.
                        Cite as: 548 U. S. ____ (2006)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                    No. 05–18
                                   _________________


 ARLINGTON CENTRAL SCHOOL DISTRICT BOARD 

     OF EDUCATION, PETITIONER v. PEARL 

              MURPHY ET VIR

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

           APPEALS FOR THE SECOND CIRCUIT

                                 [June 26, 2006]


  JUSTICE ALITO delivered the opinion of the Court.
  The Individuals with Disabilities Education Act (IDEA
or Act) provides that a court “may award reasonable at
torneys’ fees as part of the costs” to parents who prevail in
an action brought under the Act. 111 Stat. 92, 20 U. S. C.
§1415(i)(3)(B). We granted certiorari to decide whether
this fee-shifting provision authorizes prevailing parents to
recover fees for services rendered by experts in IDEA
actions. We hold that it does not.
                             I
  Respondents Pearl and Theodore Murphy filed an action
under the IDEA on behalf of their son, Joseph Murphy,
seeking to require petitioner Arlington Central School
District Board of Education to pay for their son’s private
school tuition for specified school years. Respondents
prevailed in the District Court, 86 F. Supp. 2d 354 (SDNY
2000), and the Court of Appeals for the Second Circuit
affirmed, 297 F. 3d 195 (2002).
  As prevailing parents, respondents then sought $29,350
in fees for the services of an educational consultant,
2     ARLINGTON CENTRAL SCHOOL DIST. BD. OF ED. v.

                      MURPHY                                  

                  Opinion of the Court


Marilyn Arons, who assisted respondents throughout the
IDEA proceedings. The District Court granted respon
dents’ request in part. It held that only the value of Arons’
time spent between the hearing request and the ruling in
respondents’ favor could properly be considered charges
incurred in an “action or proceeding brought” under the
Act, see 20 U. S. C. §1415(i)(3)(B). 2003 WL 21694398, *9
(SDNY, July 22, 2003). This reduced the maximum recov
ery to $8,650. The District Court also held that Arons, a
nonlawyer, could be compensated only for time spent on
expert consulting services, not for time spent on legal
representation, id., at *4, but it concluded that all the
relevant time could be characterized as falling within the
compensable category, and thus allowed compensation for
the full $8,650, id., at *10.
   The Court of Appeals for the Second Circuit affirmed.
402 F. 3d 332 (2005). Acknowledging that other Circuits
had taken the opposite view, the Court of Appeals for the
Second Circuit held that “Congress intended to and did
authorize the reimbursement of expert fees in IDEA ac
tions.” Id., at 336. The court began by discussing two
decisions of this Court holding that expert fees could not
be recovered as taxed costs under particular cost- or fee-
shifting provisions. See Crawford Fitting Co. v. J. T. Gib
bons, Inc., 482 U. S. 437 (1987) (interpreting Fed. Rule Civ.
Proc. 54(d) and 28 U. S. C. §1920); West Virginia Univ.
Hospitals, Inc. v. Casey, 499 U. S. 83 (1991) (interpreting 42
U. S. C. §1988 (1988 ed.)). According to these decisions, the
court noted, a cost- or fee-shifting provision will not be read
to permit a prevailing party to recover expert fees without
“‘explicit statutory authority’ indicating that Congress
intended for that sort of fee-shifting.” 402 F. 3d, at 336.
   Ultimately, though, the court was persuaded by a state
ment in the Conference Committee Report relating to 20
U. S. C. §1415(i)(3)(B) and by a footnote in Casey that
made reference to that Report. 402 F. 3d, at 336–337
                  Cite as: 548 U. S. ____ (2006)            3

                      Opinion of the Court

(citing H. R. Conf. Rep. No. 99–687, p. 5 (1986)). Based on
these authorities, the court concluded that it was required
to interpret the IDEA to authorize the award of the costs
that prevailing parents incur in hiring experts. 402 F. 3d,
at 336.
   We granted certiorari, 546 U. S. ____ (2006), to resolve
the conflict among the Circuits with respect to whether
Congress authorized the compensation of expert fees to
prevailing parents in IDEA actions. Compare Goldring v.
District of Columbia, 416 F. 3d 70, 73–77 (CADC 2005);
Neosho R-V School Dist. v. Clark ex rel. Clark, 315 F. 3d
1022, 1031–1033 (CA8 2003); T. D. v. LaGrange School
Dist. No. 102, 349 F. 3d 469, 480–482 (CA7 2003), with
402 F. 3d 332 (CA2 2005). We now reverse.
                              II
  Our resolution of the question presented in this case is
guided by the fact that Congress enacted the IDEA pursu
ant to the Spending Clause. U. S. Const., Art. I, §8, cl. 1;
see Schaffer v. Weast, 546 U. S. ____ (2005). Like its
statutory predecessor, the IDEA provides federal funds to
assist state and local agencies in educating children with
disabilities “and conditions such funding upon a State’s
compliance with extensive goals and procedures.” Board of
Ed. of Hendrick Hudson Central School Dist., Westchester
Cty. v. Rowley, 458 U. S. 176, 179 (1982).
  Congress has broad power to set the terms on which it
disburses federal money to the States, see, e.g., South
Dakota v. Dole, 483 U. S. 203, 206–207 (1987), but when
Congress attaches conditions to a State’s acceptance of
federal funds, the conditions must be set out “unambigu
ously,” see Pennhurst State School and Hospital v. Halder
man, 451 U. S. 1, 17 (1981); Rowley, supra, at 204, n. 26.
“[L]egislation enacted pursuant to the spending power is
much in the nature of a contract,” and therefore, to be bound
by “federally imposed conditions,” recipients of federal funds
4     ARLINGTON CENTRAL SCHOOL DIST. BD. OF ED. v.

                      MURPHY                                

                  Opinion of the Court


must accept them “voluntarily and knowingly.” Pennhurst,
451 U. S., at 17. States cannot knowingly accept conditions
of which they are “unaware” or which they are “unable to
ascertain.” Ibid. Thus, in the present case, we must view
the IDEA from the perspective of a state official who is
engaged in the process of deciding whether the State should
accept IDEA funds and the obligations that go with those
funds. We must ask whether such a state official would
clearly understand that one of the obligations of the Act is
the obligation to compensate prevailing parents for expert
fees. In other words, we must ask whether the IDEA
furnishes clear notice regarding the liability at issue in
this case.
                              III 

                               A

  In considering whether the IDEA provides clear notice,
we begin with the text. We have “stated time and again
that courts must presume that a legislature says in a
statute what it means and means in a statute what it says
there.” Connecticut Nat. Bank v. Germain, 503 U. S. 249,
253–254 (1992). When the statutory “language is plain, the
sole function of the courts—at least where the disposition
required by the text is not absurd—is to enforce it according
to its terms.” Hartford Underwriters Ins. Co. v. Union
Planters Bank, N. A., 530 U. S. 1, 6 (2000) (quoting United
States v. Ron Pair Enterprises, Inc., 489 U. S. 235, 241
(1989), in turn quoting Caminetti v. United States, 242 U. S.
470, 485 (1917); internal quotation marks omitted).
  The governing provision of the IDEA, 20 U. S. C.
§1415(i)(3)(B), provides that “[i]n any action or proceeding
brought under this section, the court, in its discretion,
may award reasonable attorneys’ fees as part of the costs”
to the parents of “a child with a disability” who is the
“prevailing party.” While this provision provides for an
award of “reasonable attorneys’ fees,” this provision does
                 Cite as: 548 U. S. ____ (2006)            5

                     Opinion of the Court

not even hint that acceptance of IDEA funds makes a
State responsible for reimbursing prevailing parents for
services rendered by experts.
   Respondents contend that we should interpret the term
“costs” in accordance with its meaning in ordinary usage
and that §1415(i)(3)(B) should therefore be read to “au
thorize reimbursement of all costs parents incur in IDEA
proceedings, including expert costs.” Brief for Respon
dents 17.
   This argument has multiple flaws. For one thing, as the
Court of Appeals in this case acknowledged, “ ‘costs’ is a
term of art that generally does not include expert fees.”
402 F. 3d, at 336. The use of this term of art, rather than
a term such as “expenses,” strongly suggests that
§1415(i)(3)(B) was not meant to be an open-ended provi
sion that makes participating States liable for all expenses
incurred by prevailing parents in connection with an
IDEA case—for example, travel and lodging expenses or
lost wages due to time taken off from work. Moreover,
contrary to respondents’ suggestion, §1415(i)(3)(B) does
not say that a court may award “costs” to prevailing par
ents; rather, it says that a court may award reasonable
attorney’s fees “as part of the costs” to prevailing parents.
This language simply adds reasonable attorney’s fees
incurred by prevailing parents to the list of costs that
prevailing parents are otherwise entitled to recover. This
list of otherwise recoverable costs is obviously the list set
out in 28 U. S. C. §1920, the general statute governing the
taxation of costs in federal court, and the recovery of
witness fees under §1920 is strictly limited by §1821,
which authorizes travel reimbursement and a $40 per
diem. Thus, the text of 20 U. S. C. §1415(i)(3)(B) does not
authorize an award of any additional expert fees, and it
certainly fails to provide the clear notice that is required
under the Spending Clause.
   Other provisions of the IDEA point strongly in the same
6     ARLINGTON CENTRAL SCHOOL DIST. BD. OF ED. v.

                      MURPHY                                

                  Opinion of the Court


direction. While authorizing the award of reasonable
attorney’s fees, the Act contains detailed provisions that
are designed to ensure that such awards are indeed rea
sonable. See §§1415(i)(3)(C)–(G). The absence of any
comparable provisions relating to expert fees strongly
suggests that recovery of expert fees is not authorized.
Moreover, the lack of any reference to expert fees in
§1415(d)(2) gives rise to a similar inference. This provi
sion, which generally requires that parents receive “a full
explanation of the procedural safeguards” available under
§1415 and refers expressly to “attorneys’ fees,” makes no
mention of expert fees.
                               B
   Respondents contend that their interpretation of
§1415(i)(3)(B) is supported by a provision of the Handi
capped Children’s Protection Act of 1986 that required the
General Accounting Office (GAO) to collect certain data,
§4(b)(3), 100 Stat. 797 (hereinafter GAO study provision),
but this provision is of little significance for present pur
poses. The GAO study provision directed the Comptroller
General, acting through the GAO, to compile data on,
among other things: “(A) the specific amount of attorneys’
fees, costs, and expenses awarded to the prevailing party” in
IDEA cases for a particular period of time, and (B) “the
number of hours spent by personnel, including attorneys
and consultants, involved in the action or proceeding, and
expenses incurred by the parents and the State educa
tional agency and local educational agency.” Id., at 797–
798.
   Subparagraph (A) would provide some support for re
spondents’ position if it directed the GAO to compile data
on awards to prevailing parties of the expense of hiring
consultants, but that is not what subparagraph (A) says.
Subparagraph (A) makes no mention of consultants or
                      Cite as: 548 U. S. ____ (2006)                       7

                           Opinion of the Court

experts or their fees.1
  Subparagraph (B) similarly does not help respondents.
Subparagraph (B), which directs the GAO to study “the
number of hours spent [in IDEA cases] by personnel,
including . . . consultants,” says nothing about the award
of fees to such consultants. Just because Congress di
rected the GAO to compile statistics on the hours spent by
consultants in IDEA cases, it does not follow that Con
gress meant for States to compensate prevailing parties
for the fees billed by these consultants.
  Respondents maintain that “Congress’ direction to the
GAO would be inexplicable if Congress did not anticipate
that the expenses for ‘consultants’ would be recoverable,”
Brief for Respondents 19, but this is incorrect. There are
many reasons why Congress might have wanted the GAO
to gather data on expenses that were not to be taxed as
costs. Knowing the costs incurred by IDEA litigants might
be useful in considering future procedural amendments
(which might affect these costs) or a future amendment
regarding fee shifting. And, in fact, it is apparent that the
——————
  1 Because   subparagraph (A) refers to both “costs” and “expenses”
awarded to prevailing parties and because it is generally presumed that
statutory language is not superfluous, it could be argued that this provi
sion manifests the expectation that prevailing parties would be awarded
certain “expenses” not included in the list of “costs” set out in 28 U. S. C.
§1920 and that expert fees were intended to be among these unenumer
ated “expenses.” This argument fails because, whatever expectation this
language might seem to evidence, the fact remains that neither 20 U. S. C.
§1415 nor any other provision of the IDEA authorizes the award of any
“expenses” other than “costs.” Recognizing this, respondents argue not
that they are entitled to recover “expenses” that are not “costs,” but that
expert fees are recoverable “costs.” As a result, the reference to awards of
both “expenses” and “costs” does not support respondents’ position. The
reference to “expenses” may relate to IDEA actions brought in state court,
§1415(i)(2)(A), where “expenses” other than “costs” might be receivable.
Or the reference may be surplusage. While it is generally presumed that
statutes do not contain surplusage, instances of surplusage are not
unknown.
8          ARLINGTON CENTRAL SCHOOL DIST. BD. OF ED. v.

                           MURPHY                                            

                       Opinion of the Court


GAO study provision covered expenses that could not be
taxed as costs. For example, the GAO was instructed to
compile statistics on the hours spent by all attorneys
involved in an IDEA action or proceeding, even though the
Act did not provide for the recovery of attorney’s fees by a
prevailing state or local educational agency.2 Similarly,
the GAO was directed to compile data on “expenses in
curred by the parents,” not just those parents who prevail
and are thus eligible to recover taxed costs.
  In sum, the terms of the IDEA overwhelmingly support
the conclusion that prevailing parents may not recover the
costs of experts or consultants. Certainly the terms of the
IDEA fail to provide the clear notice that would be needed
to attach such a condition to a State’s receipt of IDEA
funds.
                              IV
   Thus far, we have considered only the text of the IDEA,
but perhaps the strongest support for our interpretation of
the IDEA is supplied by our decisions and reasoning in
Crawford Fitting, 482 U. S. 437, and Casey, 499 U. S. 83.
In light of those decisions, we do not see how it can be said
that the IDEA gives a State unambiguous notice regarding
liability for expert fees.
   In Crawford Fitting, the Court rejected an argument
very similar to respondents’ argument that the term
“costs” in §1415(i)(3)(B) should be construed as an open-
ended reference to prevailing parents’ expenses. It was
argued in Crawford Fitting that Federal Rule of Civil
——————
    2 In
      2000, the attorneys’ fees provision provided only an award to
prevailing parents. See 20 U. S. C. §1415(i)(3)(B). In 2004, Congress
amended §1415(i)(3)(B) to include two additional awards. See §101,
118 Stat. 2724. The amendments provided awards “to a prevailing
party who is a State educational agency or local educational agency”
where the complaint filed is frivolous or presented for an improper
purpose, such as to harass, delay, or increase the cost of litigation. See
20 U. S. C. A. §§1415(i)(3)(B)(i)(II)–(III) (Supp. 2006).
                  Cite as: 548 U. S. ____ (2006)             9

                      Opinion of the Court

Procedure 54(d), which provides for the award of “costs” to
a prevailing party, authorizes the award of costs not listed
in 28 U. S. C. §1821. 482 U. S., at 439. The Court held,
however, that Rule 54(d) does not give a district judge
“discretion to tax whatever costs may seem appropriate”;
rather, the term “costs” in Rule 54(d) is defined by the list
set out in §1920. Id., at 441. Because the recovery of
witness fees, see §1920(3), is strictly limited by §1821, the
Court observed, a broader interpretation of Rule 54(d)
would mean that the Rule implicitly effected a partial
repeal of those provisions. Id., at 442. But, the Court
warned, “[w]e will not lightly infer that Congress has
repealed §§1920 and 1821, either through Rule 54(d) or
any other provision not referring explicitly to witness
fees.” Id., at 445.
  The reasoning of Crawford Fitting strongly supports the
conclusion that the term “costs” in 20 U. S. C.
§1415(i)(3)(B), like the same term in Rule 54(d), is defined
by the categories of expenses enumerated in 28 U. S. C.
§1920. This conclusion is buttressed by the principle,
recognized in Crawford Fitting, that no statute will be
construed as authorizing the taxation of witness fees as
costs unless the statute “refer[s] explicitly to witness fees.”
482 U. S., at 445; see also ibid. (“absent explicit statutory
or contractual authorization for the taxation of the ex
penses of a litigant’s witness as costs, federal courts are
bound by the limitations set out in 28 U. S. C. §1821 and
§1920”).
  Our decision in Casey confirms even more dramatically
that the IDEA does not authorize an award of expert fees.
In Casey, as noted above, we interpreted a fee-shifting
provision, 42 U. S. C. §1988, the relevant wording of which
was virtually identical to the wording of 20 U. S. C.
§1415(i)(3)(B). Compare ibid. (authorizing the award of
“reasonable attorneys’ fees as part of the costs” to prevail
ing parents) with 42 U. S. C. §1988(b) (1988 ed.) (permit
10    ARLINGTON CENTRAL SCHOOL DIST. BD. OF ED. v.

                      MURPHY                                    

                  Opinion of the Court


ting prevailing parties in certain civil rights actions to be
awarded “a reasonable attorney’s fee as part of the costs”).
We held that §1988 did not empower a district court to
award expert fees to a prevailing party. Casey, supra, at
102. To decide in favor of respondents here, we would
have to interpret the virtually identical language in 20
U. S. C. §1415 as having exactly the opposite meaning.
Indeed, we would have to go further and hold that the
relevant language in the IDEA unambiguously means
exactly the opposite of what the nearly identical language
in 42 U. S. C. §1988 was held to mean in Casey.
   The Court of Appeals, as noted above, was heavily influ
enced by a Casey footnote, see 402 F. 3d, at 336–337 (quot
ing 499 U. S., at 91–92, n. 5), but the court misunderstood
the footnote’s meaning. The text accompanying the foot
note argued, based on an analysis of several fee-shifting
statutes, that the term “attorney’s fees” does not include
expert fees. Id., at 88–91. In the footnote, we commented
on petitioners’ invocation of the Conference Committee
Report relating to 20 U. S. C. §1415(i)(3)(B), which stated:
“ ‘The conferees intend[ed] that the term “attorneys’ fees as
part of the costs” include reasonable expenses and fees of
expert witnesses and the reasonable costs of any test or
evaluation which is found to be necessary for the prepara
tion of the . . . case.’ ” 499 U. S., at 91–92, n. 5 (quoting
H. R. Conf. Rep. No. 99–687, at 5; ellipsis in original).
This statement, the footnote commented, was “an appar
ent effort to depart from ordinary meaning and to define a
term of art.” 499 U. S., at 92, n. 5. The footnote did not
state that the Conference Committee Report set out the
correct interpretation of §1415(i)(3)(B), much less that the
Report was sufficient, despite the language of the statute,
to provide the clear notice required under the Spending
Clause. The thrust of the footnote was simply that the
term “attorneys’ fees,” standing alone, is generally not
understood as encompassing expert fees. Thus, Crawford
                    Cite as: 548 U. S. ____ (2006)                  11

                         Opinion of the Court

Fitting and Casey strongly reinforce the conclusion that
the IDEA does not unambiguously authorize prevailing
parents to recover expert fees.
                             V
  Respondents make several arguments that are not
based on the text of the IDEA, but these arguments do not
show that the IDEA provides clear notice regarding the
award of expert fees.
  Respondents argue that their interpretation of the
IDEA furthers the Act’s overarching goal of “ensur[ing]
that all children with disabilities have available to them
a free appropriate public education,” 20 U. S. C.
§1400(d)(1)(A) as well as the goal of “safeguard[ing] the
rights of parents to challenge school decisions that ad
versely affect their child.” Brief for Respondents 20.
These goals, however, are too general to provide much
support for respondents’ reading of the terms of the IDEA.
The IDEA obviously does not seek to promote these goals
at the expense of all other considerations, including fiscal
considerations. Because the IDEA is not intended in all
instances to further the broad goals identified by the
respondents at the expense of fiscal considerations, the
goals cited by respondents do little to bolster their argu
ment on the narrow question presented here.3
  Finally, respondents vigorously argue that Congress
clearly intended for prevailing parents to be compensated
for expert fees. They rely on the legislative history of
§1415 and in particular on the following statement in the

——————
  3 Respondents note that a GAO report stated that expert witness fees

are reimbursable expenses. See Brief for Respondents 19 (citing GAO,
Special Education: The Attorney Fees Provision of Public Law 99–372,
p. 13 (Nov. 1989)). But this passing reference in a report issued by an
agency not responsible for implementing the IDEA is plainly insuffi
cient to provide clear notice regarding the scope of the conditions
attached to the receipt of IDEA funds.
12    ARLINGTON CENTRAL SCHOOL DIST. BD. OF ED. v.

                      MURPHY                                  

                  Opinion of the Court


Conference Committee Report, discussed above: “The
conferees intend that the term ‘attorneys’ fees as part of
the costs’ include reasonable expenses and fees of expert
witnesses and the reasonable costs of any test or evalua
tion which is found to be necessary for the preparation of
the . . . case.” H. R. Conf. Rep. No. 99–687, at 5.
   Whatever weight this legislative history would merit in
another context, it is not sufficient here. Putting the
legislative history aside, we see virtually no support for
respondents’ position. Under these circumstances, where
everything other than the legislative history overwhelm
ing suggests that expert fees may not be recovered, the
legislative history is simply not enough. In a Spending
Clause case, the key is not what a majority of the Mem
bers of both Houses intend but what the States are clearly
told regarding the conditions that go along with the accep
tance of those funds. Here, in the face of the unambiguous
text of the IDEA and the reasoning in Crawford Fitting
and Casey, we cannot say that the legislative history on
which respondents rely is sufficient to provide the requi
site fair notice.
                        *     *    *
  We reverse the judgment of the Court of Appeals for the
Second Circuit and remand the case for further proceed
ings consistent with this opinion.
                                          It is so ordered.
                 Cite as: 548 U. S. ____ (2006)            1

                    Opinion of GINSBURG, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 05–18
                         _________________


 ARLINGTON CENTRAL SCHOOL DISTRICT BOARD 

     OF EDUCATION, PETITIONER v. PEARL 

              MURPHY ET VIR

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

           APPEALS FOR THE SECOND CIRCUIT

                        [June 26, 2006] 


   JUSTICE GINSBURG, concurring in part and concurring in
the judgment.
   I agree, in the main, with the Court’s resolution of this
case, but part ways with the Court’s opinion in one re
spect. The Court extracts from Pennhurst State School and
Hospital v. Halderman, 451 U. S. 1, 17 (1981), a “clear
notice” requirement, and deems it applicable in this case
because Congress enacted the Individuals with Disabili
ties Education Act (IDEA), as it did the legislation at issue
in Pennhurst, pursuant to the Spending Clause. Ante, at
3–4. That extraction, in my judgment, is unwarranted.
Pennhurst’s “clear notice” requirement should not be
unmoored from its context. The Court there confronted a
plea to impose “an unexpected condition for compliance—a
new [programmatic] obligation for participating States.”
Bell v. New Jersey, 461 U. S. 773, 790, n. 17 (1983). The
controversy here is lower key: It concerns not the educa
tional programs IDEA directs school districts to provide,
but “the remedies available against a noncomplying [dis
trict].” Ibid; see post, at 9–11 (BREYER, J., dissenting).
   The Court’s repeated references to a Spending Clause
derived “clear notice” requirement, see ante, at 3–4, 6, 8,
11, and n. 3, 12, are questionable on other grounds as well.
For one thing, IDEA was enacted not only pursuant to
2      ARLINGTON CENTRAL SCHOOL DIST. BD. OF ED. v.

                        MURPHY                                        

                  Opinion of GINSBURG, J. 


Congress’ Spending Clause authority, but also pursuant to
§5 of the Fourteenth Amendment. See Smith v. Robinson,
468 U. S. 992, 1009 (1984) (IDEA’s predecessor, the Educa
tion of the Handicapped Act, was “set up by Congress to
aid the States in complying with their constitutional
obligations to provide public education for handicapped
children.”). Furthermore, no “clear notice” prop is needed
in this case given the twin pillars on which the Court’s
judgment securely rests. First, as the Court explains,
ante, at 4–6, the specific, attorneys’-fees-oriented, provi
sions of IDEA, i.e., 20 U. S. C. §1415(i)(3)(B)–(G);
§1415(d)(2)(L), “overwhelmingly support the conclusion
that prevailing parents may not recover the costs of ex
perts or consultants,” ante, at 8. Those provisions place
controls on fees recoverable for attorneys’ services, without
mentioning costs parents might incur for other profes
sional services and controls geared to those costs. Second,
as the Court develops, prior decisions closely in point
“strongly suppor[t],” even “confir[m] . . . dramatically,”
today’s holding that IDEA trains on attorneys’ fees and
does not authorize an award covering amounts paid or
payable for the services of an educational consultant.
Ante, at 9 (citing Crawford Fitting Co. v. J. T. Gibbons, Inc.,
482 U. S. 437 (1987), and West Virginia Univ. Hospitals, Inc.
v. Casey, 499 U. S. 83 (1991)).
   For the contrary conclusion, JUSTICE BREYER’s dissent
relies dominantly on a Conference Report stating the
conferees’ view that the term “attorneys’ fees as part of the
costs” includes “expenses and fees of expert witnesses” and
payments for tests necessary for the preparation of a case.
H. R. Conf. Rep. No. 99–687, p. 5 (1986) (internal quota
tion marks omitted).1 Including costs of consultants and
——————
  1The relevant statement from the Conference Report reads in its

entirety:
    “The conferees intend that the term ‘attorneys’ fees as part of the
                     Cite as: 548 U. S. ____ (2006)                     3

                        Opinion of GINSBURG, J.

tests in §1415(i)(3)(B) would make good sense in light of
IDEA’s overarching goal, i.e., to provide a “free appropri
ate public education” to children with disabilities,
§1400(d)(1)(A). See post, at 5–8 (BREYER, J., dissenting).
But Congress did not compose §1415(i)(3)(B)’s text,2 as it
did the texts of other statutes too numerous and varied to
ignore, to alter the common import of the terms “attorneys’
fees” and “costs” in the context of expense-allocation legis
lation. See, e.g., 42 U. S. C. §1988(c) (2000 ed. and Supp.
III) (added in 1991 specifically to “include expert fees as
part of the attorney’s fee”); Casey, 499 U. S., at 88–92, and
n. 4 (citing variously composed statutes that “explicitly
shift expert . . . fees as well as attorney’s fees”). Given the
——————
costs’ include reasonable expenses and fees of expert witnesses and the
reasonable costs of any test or evaluation which is found to be neces
sary for the preparation of the parent or guardian’s case in the action or
proceeding, as well as traditional costs incurred in the course of litigat
ing a case.” H. R. Conf. Rep. 99–687, at 5.
  Although the Conference Report goes on to consider other matters,
including controls on attorneys’ fees, nothing further is said on expert
witness fees or test costs.
  2At the time the Conference Report was submitted to the Senate and

House, sponsors of the legislation did not mention anything on the floor
about expert or consultant fees. They were altogether clear, however,
that the purpose of the legislation was to “reverse” this Court’s decision
in Smith v. Robinson, 468 U. S. 992 (1984). In Smith, the Court held
that, under the statute as then designed, prevailing parents were not
entitled to attorneys’ fees. See 132 Cong. Rec. 16823 (1986) (remarks of
Sen. Weicker) (“In adopting this legislation, we are rejecting the rea
soning of the Supreme Court in Smith versus Robinson.”); id., at 16824
(remarks of Sen. Kerry) (“This vital legislation reverses a U. S. Su
preme Court decision Smith versus Robinson[.]”); id., at 17608–17609
(remarks of Rep. Bartlett) (“I support those provisions in the conference
agreement that, in response to the Supreme Court decision in . . . Smith
versus Robinson, authoriz[e] the awarding of reasonable attorneys’ fees
to parents who prevail in special education court cases.”); id., at 17609
(remarks of Rep. Biaggi) (“This legislation clearly supports the intent of
Congress back in 1975 and corrects what I believe was a gross misin
terpretation of the law. Attorneys’ fees should be provided to those
individuals who are being denied access to the educational system.”).
4      ARLINGTON CENTRAL SCHOOL DIST. BD. OF ED. v.

                        MURPHY                                            

                  Opinion of GINSBURG, J. 


constant meaning of the formulation “attorneys’ fees as
part of the costs” in federal legislation, we are not at lib
erty to rewrite “the statutory text adopted by both Houses
of Congress and submitted to the President,” id., at 98, to
add several words Congress wisely might have included.
The ball, I conclude, is properly left in Congress’ court to
provide, if it so elects, for consultant fees and testing
expenses beyond those IDEA and its implementing regula
tions already authorize,3 along with any specifications,
conditions, or limitations geared to those fees and expenses
Congress may deem appropriate. Cf. §1415(i)(3)(B)–(G);
§1415(d)(2)(L) (listing only attorneys’ fees, not expert or
consulting fees, among the procedural safeguards about
which school districts must inform parents).
   In sum, although I disagree with the Court’s rationale to
the extent that it invokes a “clear notice” requirement tied
to the Spending Clause, I agree with the Court’s discussion
of IDEA’s terms, ante, at 4–6, and of our decisions in Craw
ford and Casey, ante, at 8–11. Accordingly, I concur in part
in the Court’s opinion, and join the Court’s judgment.




——————
  3 Under 34 C. F. R. §300.502(b)(1) (2005), a “parent has the right to

an independent educational evaluation at public expense if the parent
disagrees with an evaluation obtained by the public agency.”
                 Cite as: 548 U. S. ____ (2006)           1

                    SOUTER, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 05–18
                         _________________


 ARLINGTON CENTRAL SCHOOL DISTRICT BOARD 

     OF EDUCATION, PETITIONER v. PEARL 

              MURPHY ET VIR

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

           APPEALS FOR THE SECOND CIRCUIT

                        [June 26, 2006] 


   JUSTICE SOUTER, dissenting.
   I join JUSTICE BREYER’s dissent and add this word only
to say outright what would otherwise be implicit, that I
agree with the distinction he draws between this case and
Barnes v. Gorman, 536 U. S. 181 (2002). See post, at 10–11
(citing Barnes, supra, at 191 (SOUTER, J., concurring)).
Beyond that, I emphasize the importance for me of §4 of
the Handicapped Children’s Protection Act of 1986, 100
Stat. 797, as amended, 20 U. S. C. A. §1415 note, which
mandated the study by what is now known as the Gov
ernment Accountability Office. That section, of equal
dignity with the fee-shifting provision enacted by the same
statute, makes JUSTICE BREYER’s resort to the related
Conference Report the reasonable course.
                  Cite as: 548 U. S. ____ (2006)             1

                     BREYER, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 05–18
                          _________________


 ARLINGTON CENTRAL SCHOOL DISTRICT BOARD 

     OF EDUCATION, PETITIONER v. PEARL 

              MURPHY ET VIR

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

           APPEALS FOR THE SECOND CIRCUIT

                         [June 26, 2006] 


  JUSTICE BREYER, with whom JUSTICE STEVENS and
JUSTICE SOUTER join, dissenting.
  The Individuals with Disabilities Education Act (IDEA
or Act), 20 U. S. C. A. §1400 et seq., (Supp. 2006), says that
a court may “award reasonable attorneys’ fees as part of
the costs to the parents” who are prevailing parties.
§1415(i)(3)(B). Unlike the Court, I believe that the word
“costs” includes, and authorizes payment of, the costs of
experts. The word “costs” does not define its own scope.
Neither does the phrase “attorneys’ fees as part of costs.”
But Members of Congress did make clear their intent by,
among other things, approving a Conference Report that
specified that “the term ‘attorneys’ fees as part of the costs’
include[s] reasonable expenses of expert witnesses and
reasonable costs of any test or evaluation which is found to
be necessary for the preparation of the parent or guard
ian’s case in the action or proceeding.” H. R. Conf. Rep.
No. 99–687, p. 5 (1986); Appendix A, infra, at 19. No
Senator or Representative voiced any opposition to this
statement in the discussion preceding the vote on the
Conference Report—the last vote on the bill before it was
sent to the President. I can find no good reason for this
Court to interpret the language of this statute as meaning
the precise opposite of what Congress told us it intended.
2     ARLINGTON CENTRAL SCHOOL DIST. BD. OF ED. v.

                       MURPHY                                

                  BREYER, J., dissenting 


                              I
   There are two strong reasons for interpreting the statu
tory phrase to include the award of expert fees. First, that
is what Congress said it intended by the phrase. Second,
that interpretation furthers the IDEA’s statutorily defined
purposes.
                              A
   Congress added the IDEA’s cost-shifting provision when
it enacted the Handicapped Children’s Protection Act of
1986 (HCPA), 100 Stat. 796. Senator Lowell Weicker
introduced the relevant bill in 1985. 131 Cong. Rec. 1979–
1980 (1985). As introduced, it sought to overturn this
Court’s determination that the then-current version of the
IDEA (and other civil rights statutes) did not authorize
courts to award attorneys’ fees to prevailing parents in
IDEA cases. See Smith v. Robinson, 468 U. S. 992 (1984).
The bill provided that “[i]n any action or proceeding
brought under this subsection, the court, in its discretion,
may award a reasonable attorney’s fee as part of the costs
to a parent or legal representative of a handicapped child
or youth who is the prevailing party.” 131 Cong. Rec.
1980; see S. Rep. No. 99–112, p. 2 (1985).
   After hearings and debate, several Senators introduced
a new bill in the Senate that would have put a cap on
attorneys’ fees for legal services lawyers, but at the same
time would have explicitly authorized the award of “a
reasonable attorney’s fee, reasonable witness fees, and
other reasonable expenses of the civil action, in addition to
the costs to a parent . . . who is the prevailing party.” Id.,
at 7 (emphasis added). While no Senator objected to the
latter provision, some objected to the cap. See, e.g., id., at
17–18 (Additional Views of Senators Kerry, Kennedy, Pell,
Dodd, Simon, Metzenbaum and Matsunaga) (accepting
cost-shifting provision, but objecting to cap and other
aspects of the bill). A bipartisan group of Senators, led by
                 Cite as: 548 U. S. ____ (2006)            3

                     BREYER, J., dissenting

Senators Hatch and Weicker, proposed an alternative bill
that authorized courts to award “a reasonable attorney’s
fee in addition to the costs to a parent” who prevailed. Id.,
at 15–16 (Additional Views of Senators Hatch, Weicker,
Stafford, Dole, Pell, Matsunaga, Simon, Kerry, Kennedy,
Metzenbaum, Dodd, and Grassley); 131 Cong. Rec. 21389.
  Senator Weicker explained that the bill:
    “will enable courts to compensate parents for what
    ever reasonable costs they had to incur to fully secure
    what was guaranteed to them by the EHA. As in other
    fee shifting statutes, it is our intent that such awards
    will include, at the discretion of the court, reasonable
    attorney’s fees, necessary expert witness fees, and other
    reasonable expenses which were necessary for parents
    to vindicate their claim to a free appropriate public
    education for their handicapped child.” Id., at 21390
    (emphasis added).
Not a word of opposition to this statement (or the provi
sion) was voiced on the Senate floor, and S. 415 passed
without a recorded vote. Id., at 21393.
  The House version of the bill also reflected an intention
to authorize recovery of expert costs. Following the House
hearings, the Committee on Education and Labor pro
duced a substitute bill that authorized courts to “award
reasonable attorneys’ fees, expenses and costs” to prevail
ing parents. H. R. Rep. No. 99–296, pp. 1, 5 (1985) (em
phasis added). The House Report stated that
    “The phrase ‘expenses and costs’ includes expenses of
    expert witnesses; the reasonable costs of any study, re
    port, test, or project which is found to be necessary for
    the preparation of the parents’ or guardian’s due proc
    ess hearing, state administrative review or civil action;
    as well as traditional costs and expenses incurred in
    the course of litigating a case (e.g., depositions and in
    terrogatories).” Id., at 6 (emphasis added).
4     ARLINGTON CENTRAL SCHOOL DIST. BD. OF ED. v.

                       MURPHY                                  

                  BREYER, J., dissenting 


No one objected to this statement. By the time H. R. 1523
reached the floor, another substitute bill was introduced.
131 Cong. Rec. 31369 (1985). This new bill did not change
in any respect the text of the authorization of expenses
and costs. It did add a provision, however, that directed
the General Accounting Office (GAO)—now known as the
Government Accountability Office, see 31 U. S. C. A. §731
note (Supp. 2006)—to study and report to Congress on the
fiscal impact of the cost-shifting provision. See id., at
31369–31370. The newly substituted bill passed the
House without a recorded vote. Id., at 31377.
   Members of the House and Senate (including all of the
primary sponsors of the HCPA) then met in conference to
work out certain differences. At the conclusion of those
negotiations, they produced a Conference Report, which
contained the text of the agreed-upon bill and a “Joint
Explanatory Statement of the Committee of the Confer
ence.” See H. R. Conf. Rep. No. 99–687 (1986), Appendix
A, infra. The Conference accepted the House bill’s GAO
provision with “an amendment expanding the data collec
tion requirements of the GAO study to include information
regarding the amount of funds expended by local educa
tional agencies and state educational agencies on civil
actions and administrative proceedings.” Id., at 7. And it
accepted (with minor changes) the cost-shifting provisions
provided in both the Senate and House versions. The
conferees explained:
    “With slightly different wording, both the Senate bill
    and the House amendment provide for the awarding
    of attorneys’ fees in addition to costs. The Senate re
    cedes to the House and the House recedes to the Sen
    ate with an amendment clarifying that ‘the court, in
    its discretion, may award reasonable attorneys’ fees
    as part of the costs . . .’ This change in wording incor
    porates the Supreme Court[’s] Marek v. Chesny deci
                  Cite as: 548 U. S. ____ (2006)            5

                     BREYER, J., dissenting

     sion [473 U. S 1 (1985)]. The conferees intend that the
     term ‘attorneys’ fees as part of the costs’ include rea
     sonable expenses and fees of expert witnesses and the
     reasonable costs of any test or evaluation which is
     found to be necessary for the preparation of the parent
     or guardian’s case in the action or proceeding, as well
     as traditional costs incurred in the course of litigating
     a case.” Id., at 5 (emphasis added; citation omitted).
   The Conference Report was returned to the Senate and
the House. A motion was put to each to adopt the Confer
ence Report, and both the Senate and the House agreed to
the Conference Report by voice votes. See Appendix B,
infra, at 22 (Senate); Appendix C, infra, at 23 (House). No
objection was raised to the Conference Report’s statement
that the cost-shifting provision was intended to authorize
expert costs. I concede that “sponsors of the legislation did
not mention anything on the floor about expert or consult
ant fees” at the time the Conference Report was submit
ted. Ante, at 3, n. 2 (GINSBURG, J., concurring in part and
concurring in judgment). But I do not believe that silence
is significant in light of the fact that every Senator and
three of the five Representatives who spoke on the floor
had previously signed his name to the Conference Re
port—a Report that made Congress’ intent clear on the
first page of its explanation. See Appendix A, infra, at 19.
And every Senator and Representative that took the floor
preceding the votes voiced his strong support for the Con
ference Report. 132 Cong. Rec. 16823–16825 (1986) (Sen
ate); id., at 17607–17612 (House). The upshot is that
Members of both Houses of Congress voted to adopt both
the statutory text before us and the Conference Report
that made clear that the statute’s words include the expert
costs here in question.
                          B
  The Act’s basic purpose further supports interpreting
6     ARLINGTON CENTRAL SCHOOL DIST. BD. OF ED. v.

                       MURPHY                                

                  BREYER, J., dissenting 


the provision’s language to include expert costs. The
IDEA guarantees a “free” and “appropriate” public educa
tion for “all” children with disabilities. 20 U. S. C. A.
§1400(d)(1)(A) (Supp. 2006); see also §1401(9)(A) (defining
“free appropriate public education” as one “provided at
public expense,” “without charge”); §1401(29) (defining
“special education” as “specially designed instruction, at
no cost to parents, to meet the unique needs of a child with
a disability” (emphasis added)).
   Parents have every right to become involved in the Act’s
efforts to provide that education; indeed, the Act encour
ages their participation. §1400(c)(5)(B) (IDEA “ensur[es]
that families of [disabled] children have meaningful oppor
tunities to participate in the education of their children at
school”).   It assures parents that they may question a
school district’s decisions about what is “appropriate” for
their child. And in doing so, they may secure the help of
experts. §1415(h)(1) (parents have “the right to be accom
panied and advised by counsel and by individuals with
special knowledge or training with respect to the problems
of children with disabilities”); see generally Schaffer v.
Weast, 546 U. S. ___, ___ (2005) (slip op., at 3–4) (detailing
Act’s procedures); Board of Ed. of Hendrick Hudson Central
School Dist., Westchester Cty. v. Rowley, 458 U. S. 176, 205–
206 (1982) (emphasizing importance of Act’s procedural
guarantees).
   The practical significance of the Act’s participatory
rights and procedural protections may be seriously dimin
ished if parents are unable to obtain reimbursement for
the costs of their experts. In IDEA cases, experts are
necessary. See Kuriloff & Goldberg, Is Mediation a Fair
Way to Resolve Special Education Disputes? First Empiri
cal Findings, 2 Harv. Negotiation L. Rev. 35, 40 (1997)
(detailing findings of study showing high correlation be
tween use of experts and success of parents in challenging
school district’s plan); Kuriloff, Is Justice Served by Due
                  Cite as: 548 U. S. ____ (2006)             7

                     BREYER, J., dissenting

Process?: Affecting the Outcome of Special Education
Hearings in Pennsylvania, 48 Law & Contemp. Prob. 89,
100–101, 109 (1985) (same); see also Brief for National
Disability Rights Network et al. as Amici Curiae 6–15
(collecting sources); cf. Schaffer, supra, at ___ (slip op., at
5) (GINSBURG, J., dissenting) (“[T]he vast majority of
parents whose children require the benefits and protec
tions provided in the IDEA lack knowledge about the
educational resources available to their child and the
sophistication to mount an effective case against a district-
proposed IEP” (internal quotation marks and alterations
omitted)).
   Experts are also expensive. See Brief for Respondents
28, n. 17 (collecting District Court decisions awarding
expert costs ranging from $200 to $7,600, and noting three
reported cases in which expert awards exceeded $10,000).
The costs of experts may not make much of a dent in a
school district’s budget, as many of the experts they use in
IDEA proceedings are already on the staff. Cf. Oberti v.
Board of Ed. Clementon School Dist., 995 F. 2d 1204, 1219
(CA3 1993). But to parents, the award of costs may mat
ter enormously. Without potential reimbursement, par
ents may well lack the services of experts entirely. See
Department of Education, M. Wagner et al., The Individ
ual and Household Characteristics of Youth With Disabili
ties: A Report from the National Longitudinal Transi-
tion Study–2 (NLTS–2), pp. 3–5 (Aug. 2003) (finding
that 25% of disabled children live in poverty and 65%
live in households with incomes less than $50,000); see
Department ofEducation, M. Wagner et al., The Child-
ren We Serve: The Demographic Characteristics of Ele
mentary and Middle School Students with Disabilities
and Their Households, p. 28 (Sept. 2002), available at
http: // www.seels.net / designdocs / SEELS _ Children _ We _
Serve_Report.pdf (as visited June 23, 2006, and available
in Clerk of Court’s case file) (finding that 36% of disabled
8      ARLINGTON CENTRAL SCHOOL DIST. BD. OF ED. v.

                        MURPHY                                 

                   BREYER, J., dissenting 


children live in households with incomes of $25,000 or
less).
  In a word, the Act’s statutory right to a “free” and “ap
propriate” education may mean little to those who must
pay hundreds of dollars to obtain it. That is why this
Court has previously avoided interpretations that would
bring about this kind of result. See School Comm. of
Burlington v. Department of Ed. of Mass., 471 U. S. 359
(1985) (construing IDEA provision granting equitable
authority to courts to include the power to order reim
bursement for parents who switch their child to private
schools if that decision later proves correct); id., at 370
(without cost reimbursement for prevailing parents, “the
child’s right to a free appropriate public education, the
parents’ right to participate fully in developing a proper
individualized education plan (IEP), and all of the proce
dural safeguards would be less than complete”); Florence
County School Dist. Four v. Carter, 510 U. S. 7, 13 (1993)
(holding that prevailing parents are not barred from reim
bursement for switching their child to a private school
that does not meet the IDEA’s definition of a free and
appropriate education). In Carter, we explained: “IDEA
was intended to ensure that children with disabilities
receive an education that is both appropriate and free. To
read the provisions of §1401(a)(18) to bar reimbursement
in the circumstances of this case would defeat this statu
tory purpose.” Id., at 13–14 (citation omitted).
  To read the word “costs” as requiring successful parents
to bear their own expenses for experts suffers from the
same problem. Today’s result will leave many parents and
guardians “without an expert with the firepower to match
the opposition,” Schaffer, supra, at __ (slip op., at 11), a far
cry from the level playing field that Congress envisioned.
                            II
    The majority makes essentially three arguments against
                  Cite as: 548 U. S. ____ (2006)            9

                     BREYER, J., dissenting

this interpretation. It says that the statute’s purpose and
“legislative history is simply not enough” to overcome: (1)
the fact that this is a Spending Clause case; (2) the text of
the statute; and (3) our prior cases which hold that the
term “costs” does not include expert costs. Ante, at 12. I
do not find these arguments convincing.
                              A
   At the outset the majority says that it “is guided by the
fact that Congress enacted the IDEA pursuant to the
Spending Clause.” Ante, at 3. “In a Spending Clause
case,” the majority adds, “the key is not what a majority of
the Members of both Houses intend but what the States
are clearly told regarding the conditions that go along with
the acceptance of those funds.” Ante, at 12. Thus, the
statute’s “conditions must be set out ‘unambiguously.’ ”
Ante, at 3–4 (citing Pennhurst State School and Hospital v.
Halderman, 451 U. S. 1, 17 (1981) and Rowley, 458 U. S., at
204, n. 26). And “[w]e must ask” whether the statute
“furnishes clear notice regarding the liability at issue in
this case.” Ante, at 4.
   I agree that the statute on its face does not clearly tell
the States that they must pay expert fees to prevailing
parents. But I do not agree that the majority has posed
the right question. For one thing, we have repeatedly
examined the nature and extent of the financial burdens
that the IDEA imposes without reference to the Spending
Clause or any “clear-statement rule.” See, e.g., Burling
ton, supra, at 369 (private school fees); Carter, supra, at 13
(same); Smith, 468 U. S., at 1010–1011 (attorneys’ fees);
Cedar Rapids Community School Dist. v. Garret F., 526
U. S. 66, 76–79 (1999) (continuous nursing service); but
see id., at 83 (THOMAS, J., joined by KENNEDY, J., dissent
ing). Those cases did not ask whether the statute “fur
nishes clear notice” to the affirmative obligation or liabil
ity at issue.
10    ARLINGTON CENTRAL SCHOOL DIST. BD. OF ED. v.

                       MURPHY                                

                  BREYER, J., dissenting 


   For another thing, neither Pennhurst nor any other case
suggests that every spending detail of a Spending Clause
statute must be spelled out with unusual clarity. To the
contrary, we have held that Pennhurst’s requirement that
Congress “unambiguously” set out “a condition on the
grant of federal money” does not necessarily apply to
legislation setting forth “the remedies available against a
noncomplying State.” Bell v. New Jersey, 461 U. S. 773,
790, n. 17 (1983) (emphasis added) (rejecting Pennhurst
based argument that Elementary and Secondary Educa
tion Act of 1965 did not unambiguously provide that the
Secretary could recover federal funds that are misused by
a State). We have added that Pennhurst does not require
Congress “specifically” to “identify” and “proscribe each
condition in [Spending Clause] legislation.” Jackson v.
Birmingham Bd. of Ed., 544 U. S. 167, 183 (2005) (reject
ing argument that Pennhurst precluded interpreting Title
IX’s private cause of action to encompass retaliation (in
ternal quotation marks and alterations omitted)); see also
Bennett v. Kentucky Dept. of Ed., 470 U. S. 656, 665–666
(1985). And we have denied any implication that “suits
under Spending Clause legislation are suits in contract, or
that contract-law principles apply to all issues that they
raise.” Barnes v. Gorman, 536 U. S. 181, 188–189, n. 2
(2002) (emphasis added).
   These statements and holdings are not surprising. After
all, the basic objective of Pennhurst’s clear-statement
requirement does not demand textual clarity in respect to
every detail. That is because ambiguity about the precise
nature of a statutory program’s details—particularly
where they are of a kind that States might have antici
pated—is rarely relevant to the basic question: Would the
States have accepted the Federal Government’s funds had
they only known the nature of the accompanying condi
tions? Often, the later filling-in of details through judicial
interpretation will not lead one to wonder whether fund
                 Cite as: 548 U. S. ____ (2006)          11

                    BREYER, J., dissenting

ing recipients would have agreed to enter the basic pro
gram at all. Given the nature of such details, it is clear
that the States would have entered the program regard
less. At the same time, to view each statutory detail of a
highly complex federal/state program (involving say,
transportation, schools, the environment) simply through
the lens of linguistic clarity, rather than to assess its
meanings in terms of basic legislative purpose, is to risk a
set of judicial interpretations that can prevent the pro
gram, overall, from achieving its basic objectives or that
might well reduce a program in its details to incoherence.
   This case is about just such a detail. Permitting parents
to recover expert fees will not lead to awards of “indeter
minate magnitude, untethered to compensable harm” and
consequently will not “pose a concern that recipients of
federal funding could not reasonably have anticipated.”
Barnes, 536 U. S., at 191 (SOUTER, J., joined by O’Connor,
J., concurring) (citation and internal quotation marks
omitted). Unlike, say, punitive damages, an award of
costs to expert parties is neither “unorthodox” nor “inde
terminate,” and thus does not throw into doubt whether
the States would have entered into the program. Id., at
188. If determinations as to whether the IDEA requires
States to provide continuing nursing services, Cedar Rap
ids, supra, or reimbursement for private school tuition,
Burlington, supra, do not call for linguistic clarity, then
the precise content of recoverable “costs” does not call for
such clarity here a fortiori.
                           B
  If the Court believes that the statute’s language is
unambiguous, I must disagree. The provision at issue
says that a court “may award reasonable attorneys’ fees as
part of the costs” to parents who prevail in an action
brought under the Act. 20 U. S. C. A. §1415(i)(3)(B) (Supp.
2006). The statute neither defines the word “costs” nor
12    ARLINGTON CENTRAL SCHOOL DIST. BD. OF ED. v.

                       MURPHY                                

                  BREYER, J., dissenting 


points to any other source of law for a definition. And the
word “costs,” alone, says nothing at all about which costs
falls within its scope.
   Neither does the statutory phrase—“as part of the costs
to the parents of a child with a disability who is the pre
vailing party”—taken in its entirety unambiguously fore
close an award of expert fees. I agree that, read literally,
that provision does not clearly grant authority to award
any costs at all. And one might read it, as the Court does,
as referencing another federal statute, 28 U. S. C. §1920,
which provides that authority. See ante, at 5; see also
§1920 (federal taxation of cost statute). But such a read
ing is not inevitable. The provision (indeed, the entire
Act) says nothing about that other statute. And one can,
consistent with the language, read the provision as both
embodying a general authority to award costs while also
specifying the inclusion of “reasonable attorneys’ fees” as
part of those costs (as saying, for example, that a court
“may award reasonable attorneys’ fees as part of [a] costs
[award]”).
   This latter reading, while linguistically the less natural,
is legislatively the more likely. The majority’s alternative
reading, by cross-referencing only the federal general cost-
awarding statute (which applies solely in federal courts),
would produce a jumble of different cost definitions appli
cable to similar IDEA administrative and state-court
proceedings in different States. See §1920 (“A judge or
clerk of any court of the United States may tax as costs the
following. . . .” (emphasis added)). This result is particu
larly odd, as all IDEA actions must begin in state due
process hearings, where the federal cost statute clearly
does not apply, and the overwhelming majority of these
actions are never appealed to any court. See GAO, Report
to the Ranking Minority Member, Committee on Health,
Education, Labor and Pensions, U. S. Senate, Special
Education: Numbers of Formal Disputes are Generally
                   Cite as: 548 U. S. ____ (2006)             13

                      BREYER, J., dissenting

Low and States Are Using Mediation and Other Strategies
to Resolve Conflicts (GAO–03–897), p. 13 (2003) (approxi
mately 3,000 administrative hearings annually; under
10% appealed to state or federal court); see also Moore v.
District of Columbia, 907 F. 2d 165, 166 (CADC 1990) (en
banc) (joining other Circuits in holding that IDEA author
izes an “award of attorney fees to a parent who prevails in
[IDEA] administrative proceedings”). And when parents
do appeal, they can file their actions in either state or
federal courts. 20 U. S. C. A. §1415(i)(2)(A) (Supp. 2006).
  Would Congress “obviously” have wanted the content of
the word “costs” to vary from State to State, proceeding to
proceeding? Ante, at 5. Why? At most, the majority’s
reading of the text is plausible; it is not the only possible
reading.
                                C
   The majority’s most persuasive argument does not focus
on either the Spending Clause or lack of statutory ambigu
ity. Rather, the majority says that “costs” is a term of art.
In light of the law’s long practice of excluding expert fees
from the scope of the word “costs,” along with this Court’s
cases interpreting the word similarly in other statutes, the
“legislative history is simply not enough.” Ante, at 12.
   I am perfectly willing to assume that the majority is
correct about the traditional scope of the word “costs.” In
two cases this Court has held that the word “costs” is
limited to the list set forth in 28 U. S. C. §1920 and does
not include fees paid to experts. See Crawford Fitting Co.
v. J. T. Gibbons, Inc., 482 U. S. 437 (1987) (interpreting Fed.
Rule Civ. Proc. 54(d)); West Virginia Univ. Hospitals, Inc. v.
Casey, 499 U. S. 83 (1991) (interpreting 42 U. S. C. §1988
(1988 ed.)). But Congress is free to redefine terms of art.
See, e.g., Casey, 499 U. S., at 88–90 (citing examples of
statutes that shift “‘costs of litigation (including . . . expert
witness fees)’ ”). And we have suggested that it might well
14    ARLINGTON CENTRAL SCHOOL DIST. BD. OF ED. v.
                       MURPHY
                  BREYER, J., dissenting

do so through a statutory provision worded in a manner
similar to the statute here—indeed, we cited the Conference
Report language here at issue. Id., at 91–92, n. 5 (charac
terizing language as an “apparent effort to depart from
ordinary meaning and to define a term of art” and noting
that Congress made no such “effort” in respect to 42 U. S. C.
§1988).
   Regardless, here the statute itself indicates that Con
gress did not intend to use the word “costs” as a term of
art. The HCPA, which added the cost-shifting provision
(in §2) to the IDEA, also added another provision (in §4)
directing the GAO to “conduct a study of the impact of the
amendments to the [IDEA] made by section 2” over a 31⁄2
year period following the Act’s effective date. §4(a), 100
Stat. 797. To determine the fiscal impact of §2 (the cost-
shifting provision), §4 ordered the GAO to submit a report
to Congress containing, among other things, the following
information:
     “Data, for a geographically representative select sam
     ple of States, indicating (A) the specific amount of at
     torneys’ fees, costs, and expenses awarded to the pre
     vailing party, in each action and proceeding under
     [§2] from the date of the enactment of this Act
     through fiscal year 1988, and the range of such fees,
     costs and expenses awarded in the actions and pro
     ceedings under such section, categorized by type of
     complaint and (B) for the same sample as in (A) the
     number of hours spent by personnel, including attor
     neys and consultants, involved in the action or pro
     ceeding, and expenses incurred by the parents and the
     State educational agency and local educational
     agency.” §4(b)(3), id., at 797–798 (emphasis added).
  If Congress intended the word “costs” in §2 to authorize
an award of only those costs listed in the federal cost
statute, why did it use the word “expenses” in §4(b)(3)(A)
                 Cite as: 548 U. S. ____ (2006)           15

                     BREYER, J., dissenting

as part of the “amount awarded to the prevailing party”?
When used as a term of art, after all, “costs” does not cover
expenses. Nor does the federal costs statute cover any
expenses—at least not any that Congress could have
wanted the GAO to study. Cf. 28 U. S. C. §1920 (referring
only once to “expenses,” and doing so solely to refer to
special interpretation services provided in actions initiated
by the United States).
  Further, why did Congress, when asking the GAO (in
the statute itself) to study the “numbers of hours spent by
personnel” include among those personnel both attorneys
“and consultants”? Who but experts could those consult
ants be? Why would Congress want the GAO to study the
hours that those experts “spent,” unless it thought that it
would help keep track of the “costs” that the statute
imposed?
  Of course, one might, through speculation, find other
answers to these questions. One might, for example,
imagine that Congress wanted the GAO to study the
expenses that payment of expert fees engendered in state-
court proceedings where state, but not federal, law re
quires that “ ‘expenses’ other than ‘costs’ might be receiv
able.” Ante, at 7, n. 1; but see supra, at 12-13. Or one
might think that the word “expenses” is surplusage. Ante,
at 7, n. 1; but see Duncan v. Walker, 533 U. S. 167, 174
(2001) (expressing Court’s “ ‘reluctan[ce] to treat statutory
terms as surplusage in any setting,’” but especially when
they play “a pivotal role in the statutory scheme”). Or one
might believe that Congress was interested in the hours
these experts spent, but not in the fees they obtained.
Ante, at 7. But these answers are not necessarily consis
tent with the purpose of the GAO study provision, a pur
pose revealed by the language of the provision and its
position in the statute. Its placement and its reference to
§2 indicate that Congress ordered the study to help it keep
track of the magnitude of the reimbursements that an
16    ARLINGTON CENTRAL SCHOOL DIST. BD. OF ED. v.

                       MURPHY                                  

                  BREYER, J., dissenting 


earlier part of the new statute (namely, §2) mandated.
See 100 Stat. 797 (stating that purpose of GAO study was
to determine the “impact” of “section 2”). And the only
reimbursement requirement that §2 mandates is the
payment of “costs.”
   But why speculate about this? We know what Congress
intended the GAO study to cover. It told the GAO in its
Conference Report that the word “costs” included the costs
of experts. And, not surprisingly, the GAO made clear
that it understood precisely what Congress asked it to do.
In its final report, the GAO wrote: “Parents can receive
reimbursement from state or local education agencies for
some or all of their attorney fees and related expenses if
they are the prevailing party in part or all of administra
tive hearings or court proceedings. Expert witness fees,
costs of tests or evaluations found to be necessary during
the case, and court costs for services rendered during ad
ministrative and court proceedings are examples of reim
bursable expenses.” GAO, Briefing Report to Congres
sional Requesters, Special Education: The Attorney Fees
Provision of Public Law 99–372 GAO/HRD–22BR, p. 13
(Nov. 1989). At the very least, this amounts to some indi
cation that Congress intended the word “costs,” not as a
term of art, not as it was used in the statutes at issue in
Casey and Crawford Fitting, but rather as including cer
tain additional “expenses.” If that is so, the claims of
tradition, of the interpretation this Court has given other
statutes, cannot be so strong as to prevent us from exam
ining the legislative history. And that history could not be
more clear about the matter: Congress intended the
statutory phrase “attorneys’ fees as part of the costs” to
include the costs of experts. See Part I, supra.
                           III
 For the reasons I have set forth, I cannot agree with the
majority’s conclusion. Even less can I agree with its fail
                  Cite as: 548 U. S. ____ (2006)             17

                      BREYER, J., dissenting

ure to consider fully the statute’s legislative history. That
history makes Congress’ purpose clear. And our ultimate
judicial goal is to interpret language in light of the statute’s
purpose. Only by seeking that purpose can we avoid the
substitution of judicial for legislative will. Only by reading
language in its light can we maintain the democratic link
between voters, legislators, statutes, and ultimate imple
mentation, upon which the legitimacy of our constitutional
system rests.
   In my view, to keep faith with that interpretive goal, we
must retain all traditional interpretive tools—text, struc
ture, history, and purpose. And, because faithful interpre
tation is art as well as science, we cannot, through rule or
canon, rule out the use of any of these tools, automatically
and in advance. Cf. Helvering v. Gregory, 69 F. 2d 809,
810–811 (CA2 1934) (L. Hand, J.).
   Nothing in the Constitution forbids us from giving
significant weight to legislative history. By disregarding a
clear statement in a legislative report adopted without
opposition in both Houses of Congress, the majority has
reached a result no Member of Congress expected or
overtly desired. It has adopted an interpretation that
undercuts, rather than furthers, the statute’s purpose, a
“free” and “appropriate” public education for “all” children
with disabilities. See Circuit City Stores, Inc. v. Adams,
532 U. S. 105, 133 (2001) (STEVENS, J., joined by SOUTER,
GINSBURG, and BREYER, JJ., dissenting) (“A method of
statutory interpretation that is deliberately uninformed,
and hence unconstrained, may produce a result that is
consistent with a court’s own views of how things should
be, but it may also defeat the very purpose for which a
provision was enacted”). And it has adopted an approach
that, I fear, divorces law from life. See Duncan, supra, at
193 (BREYER, J., joined by GINSBURG, J., dissenting).
   For these reasons, I respectfully dissent.
18   ARLINGTON CENTRAL SCHOOL DIST. BD. OF ED. v.

                        MURPHY                       

            Appendix A to opinion of BREYER, J. 


     APPENDIX A TO OPINION OF BREYER, J.




                   [Text of Act omitted.] 

  Cite as: 548 U. S. ____ (2006)      19

Appendix A to opinion of BREYER, J.
20   ARLINGTON CENTRAL SCHOOL DIST. BD. OF ED. v.

                        MURPHY                       

            Appendix A to opinion of BREYER, J. 

  Cite as: 548 U. S. ____ (2006)      21

Appendix A to opinion of BREYER, J.
22    ARLINGTON CENTRAL SCHOOL DIST. BD. OF ED. v.

                         MURPHY                            

             Appendix B to opinion of BREYER, J. 


       APPENDIX B TO OPINION OF BREYER, J. 

           Excerpts from Congressional Record 

       132 Cong. Rec. 16823–16825 (1986) (Senate) 



       HANDICAPPED CHILDREN’S PROTECTION 

              ACT—CONFERENCE REPORT 

  Mr. WEICKER. Mr. President, I submit a report of the
committee of conference on S. 415 and ask for its immedi
ate consideration.
  The PRESIDING OFFICER. The report will be stated.
  The legislative clerk read as follows:
  The committee of conference on the disagreeing votes of
the two Houses on the amendments of the House to the
bill (S. 415) to amend the Education of the Handicapped
Act to authorize the award of reasonable attorneys’ fees to
certain prevailing parties, and to clarify the effect of the
Education of the Handicapped Act on rights, procedures,
and remedies under other laws relating to the prohibition
on discrimination, having met, after full and free confer
ence, have agreed to recommend and do recommend to
their respective Houses this report, signed by a majority of
the conferees.
  The PRESIDING OFFICER. Without objection, the
Senate will proceed to the consideration of the conference
report.
                 [Floor statements omitted.]
  Mr. WEICKER. Mr. President, I move adoption of the
conference report.
  The PRESIDING OFFICER. The question is on agree
ing to the conference report.
  The conference report was agreed to.
  Mr. WEICKER. Mr. President, I move to reconsider the
vote by which the conference report was agreed to.
                 Cite as: 548 U. S. ____ (2006)         23

              Appendix C to opinion of BREYER, J.

      APPENDIX C TO OPINION OF BREYER, J. 

         Excerpts from Congressional Record 

         132 Cong. Rec. 17607–17612 (House) 



  CONFERENCE REPORT ON S. 415, HANDICAPPED
        CHILDREN’S PROTECTION ACT OF 1986
  Mr. WILLIAMS. Mr. Speaker, I call up the conference
report on the Senate bill (S. 415) to amend the Education
of the Handicapped Act to authorize the award of reason
able attorneys’ fees to certain prevailing parties, and to
clarify the effect of the Education of the Handicapped Act
on rights, procedures, and remedies under other laws
relating to the prohibition of discrimination.
  The Clerk read the title of the Senate bill.
                [Floor statements omitted.]
  Mr. WILLIAMS. Mr. Speaker, I yield back the balance
of my time, and I move the previous question on the con
ference report.
  The previous question was ordered. 

  The conference report was agreed to.